Citation Nr: 1647392	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for bilateral pes planus with plantar fasciitis prior to September 18, 2009, and for the period from December 1, 2009, to February 10, 2015, and in excess of 50 percent after February 10, 2015.

2.  Entitlement to referral for extra-schedular rating consideration for service-connected disabilities including bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  That determination continued an assigned 30 percent rating for bilateral pes planus with plantar fasciitis, removed the reference to hallux valgus as a part of the service-connected disability, and granted a separate 10 percent rating for right ankle degenerative joint disease.  As the removal of the hallux valgus reference has resulted in no decreased in rating or compensation, the Board finds no further action as to this matter is required.

In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that an October 2012 rating decision granted a temporary 100 percent rating for pes planus effective from September 18, 2009, and assigned a 30 percent rating for pes planus from December 1, 2009.  A February 2015 rating decision granted an increased 50 percent rating for bilateral pes planus with plantar fasciitis effective from February 10, 2015.  The Board, in pertinent part, remanded the increased rating issue on appeal for additional development in May 2016.

The Board finds a November 2016 brief in support of the appeal may be construed as raising the issue of entitlement to an extra-schedular rating including as due to the collective impact of multiple service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  This matter is best addressed as a separate issue for appellate review.

The issue of entitlement to referral for extra-schedular rating consideration for bilateral pes planus with plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's bilateral pes planus prior to September 18, 2009, and for the period from December 01, 2009, was manifested by no more than a severe bilateral flatfoot impairment.

2.  The records shows the Veteran is receiving the maximum schedular rating available for his bilateral pes planus with plantar fasciitis after February 10, 2015.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for bilateral pes planus prior to September 18, 2009, and for the period from December 1, 2009, to February 10, 2015, and in excess of 50 percent for bilateral pes planus with plantar fasciitis after February 10, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in August 2008 and the November 2014 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Under VA law disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); but see Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015) (holding that 38 C.F.R. § 4.71a, Diagnostic Code 5284, does not apply to the other eight foot conditions specifically listed that pertain to musculoskeletal disabilities of the foot).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

For acquired flatfoot disabilities, a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating if bilateral.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  That is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2015).

For unilateral hallux valgus, 10 percent ratings are warranted for postoperative resection of the metatarsal head or for severe disorders equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).  For other foot injuries, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, a 30 percent rating is warranted for severe disability, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  See Fenderson, 12 Vet. App. at 122 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609 - 10, 1300 (28th ed. 1994).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The pertinent evidence of record includes service treatment records showing that the Veteran had bilateral plantar fasciitis and pes planus that were found to have been aggravated by active service.  An X-ray study in November 1998 revealed bilateral pes planus deformities and a slight hallux valgus deformity on the right.  A January 2000 VA examination noted the Veteran complained of chronic discomfort when walking.  There was evidence of significant pes planus, valgus not correctable by manipulation, moderate forefoot to midfoot malalignment, and tenderness to palpation in the plantar fascia area.  The diagnoses included bilateral plantar fasciitis with significant pes planus.

A February 2000 rating decision established service connection for bilateral pes planus with hallux valgus and plantar fasciitis.  A January 8, 2008, VA report of contact noted the Veteran had requested entitlement to an increased rating.  

VA treatment records dated in January 2008 noted the Veteran had severe bilateral pes planus with pain along the medial band of the plantar fascia without edema, crepitus, or nodules.  The diagnoses included bilateral plantar fasciitis, equinus, bilateral rigid flatfoot, and bilateral hallux limitus.  

VA examination in February 2008 noted the Veteran complained of constant pain to the feet, ankle, and knees.  The pain was described as burning, aching, and sharp.  The pain level was estimated as eight on a ten point scale.  At rest and while standing or walking he had pain, but no weakness, stiffness, swelling, or fatigue.  An examination of the right and left feet revealed tenderness without painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the great toes.  Gait was within normal limits.  There was pes planus present.  

On the right, there was a moderate degree of valgus that could not be corrected by manipulation.  There was no forefoot/midfoot malalignment and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Palpation of the right foot plantar surface revealed slight tenderness.  The right Achilles tendon revealed good alignment.  

On the left, there was a moderate degree of valgus that could be corrected by manipulation.  The left foot revealed no forefoot/midfoot malalignment and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Palpation of the left foot plantar surface revealed slight tenderness.  The left Achilles tendon revealed good alignment.  Pes cavus was not present and no hammer toes were found on examination.  Morton's metatarsalgia was not present.  There was no hallux valgus or hallux rigidus present upon examination.  The examiner noted the Veteran did not have any limitation with standing and walking and did not require any type of support with his shoes.  The diagnoses included bilateral pes planus and plantar fasciitis.   

VA examination in June 2009 revealed marked pes planus deformity with mild valgus to the heel and marked tenderness to palpation along the plantar fascia of the foot.  The diagnoses included symptomatic pes planus deformities with marked gastroc equinus.  X-ray studies dated in January 2008, June 2009, and August 2009 revealed bilateral pes planus deformities and mild first metatarsophalangeal joint osteoarthritic changes.  

Private treatment records dated in July 2009 included diagnoses of bilateral chronic plantar fasciitis, bilateral gastrocnemius equinus, and severe congenital flatfoot deformity.  A September 2009 operation report noted the Veteran underwent a right gastrocnemius recession for right equinus.  

VA treatment records include a September 2009 computerized tomography (CT) scan demonstrating an early degenerative change at the third cuneiform bone and mild pes planus deformities to the right foot.  An August 2010 report noted the Veteran complained of severe foot pain that interfered with his job responsibilities.  A September 2010 report noted he complained of pain to the bilateral arches and heels that worsened after walking and now lasted all day.  A July 2011 report noted bilateral flatten arches with tenderness to palpation of the left posterior tibial tendon.  There was tenderness with palpation of the left posterior tibial tendon at its insertion into the navicular and plantar lateral insertion.  It was noted the Veteran reported that shoes and inserts did not help and that his pain had been gradually worsening.  The diagnoses included pes planus and posterior tibialis tendon dysfunction.  Reports dated in August 2011 show a podiatrist found symptomatic pes planus and, in essence, recommended the Veteran seek medical retirement from the USPS or re-training for more sedentary employment.  The opinion was reiterated in a January 2012 statement.

On VA examination in December 2011 the Veteran reported constant bilateral arch pain with symptoms including weakness, stiffness, and fatigue.  He claimed pain was accentuated on manipulation and that plantar surface tenderness was not improved by orthopedic shoes or appliances, but reported that he did not have any characteristic callouses.  He reported an overall functional impairment with inability to climb stairs, shift gears on a motorcycle, or do cardiac activities.  

The examiner noted the Veteran walked with an antalgic gait in the right leg due to ankle and foot pain.  An examination of the right and left feet revealed tenderness without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joints of the great toes.  There was decreased longitudinal arch height on weight-bearing, bilaterally.  The examiner noted there was no objective evidence of marked deformity of the foot (pronation, abduction, etc.).  It was specifically noted that there was no marked pronation of the foot and that the Veteran's weight-bearing line did not fall over or medial to the great toes.  There was no inward bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel), no marked inward displacement, and no severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  There was no diminished function to the right lower extremity.  X-ray studies revealed a right foot pes planus deformity with an unrelated mild hind foot valgus.  No images were taken for the left foot.  The diagnoses included bilateral pes planus and plantar fasciitis.  The impact on the Veteran's ability to work was noted to be no prolonged walking or standing.

A January 2012 VA medical statement noted podiatric diagnoses including bilateral pes planus (left greater than right), severe left posterior tibialis tendon dysfunction, moderate right posterior tibialis tendon dysfunction, moderate bilateral chronic plantar fasciitis, and bilateral moderate chronic foot and ankle pain.  It was noted the Veteran had reached his maximum medical improvement without major reconstructive bilateral foot surgery.  His bilateral foot conditions were considered to be permanent and would not improve with further nonsurgical treatment.  His permanent work related physical limitations included no running, jumping, ladder climbing, no carrying over 20 pounds, no walking/standing over 10 minutes per hour, no climbing over one flight of stairs per day, no operating foot controlled power equipment.  It was recommended that he have seated, indoor sedentary work only. 

In a January 2012 statement the Veteran's United States Postal Service (USPS) manager described problems the Veteran had experienced at work, including having difficulty getting around on his feet and demonstrating pain and discomfort while trying to perform his duties.  It was noted that he had been provided accommodations and that he took frequent breaks off his feet.  He had missed time from work on sick leave due to unbearable pain, surgeries, and medical appointments.  He was also unable to work overtime and had been prescribed strong narcotic pain relief medication that affected his job performance. 

In statements and testimony in support of his claim the Veteran reported having foot pain and described problems he had with the physical demands of his employment with the USPS.  In a January 2012 statement his spouse reported that he had constant pain, including to the feet, that interfered with the quality of life and his employment as a USPS supervisor.  

VA treatment records dated in September 2013 noted the Veteran complained of chronic foot pain and that custom shoes and orthotics made his feet hurt more.  He stated he used a wheeled walker to walk the distances needed to get to and from work.  He stated injections and use of a TENS unit provided no improvement.  He took methadone and oxycodone for pain.  The diagnoses included foot pain.

At his November 2014 Board hearing the Veteran reported that he was having problems with foot pain.  He stated that he had recently changed his job from processing mail to customer service.  

VA examination in February 2015 included diagnoses of bilateral pes planus, bilateral plantar fasciitis, and bilateral degenerative arthritis to the feet.  It was noted that the Veteran reported baseline pain estimated as eight on a ten point scale that was needle-like in character, bilateral, symmetric, and constant.  On standing the pain was burning and sharp and estimated at level 10 in severity.  


The examiner noted the Veteran had pes planus with bilateral pain on use and manipulation of the feet and pain accentuated on use and manipulation.  There was indication of swelling on use, but no characteristic callouses.  It was noted that arch supports, built-up shoes, and orthotics had been tried bilaterally, but the feet remained symptomatic.  There was extreme tenderness to the plantar surfaces of the feet and marked pronation that were not improved by orthopedic shoes or appliances.  There were decreased longitudinal arch heights on weight-bearing, bilaterally, but no objective evidence of marked deformity.  The weight-bearing line fell over or medial to the great toes and inward bowing of the left Achilles tendon.  There was marked inward displacement and severe spasm of the Achilles tendons that were not improved by orthopedic shoes or appliances.  There was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  

The examiner noted bilateral foot pain with function loss and limitation of motion with contributing factors of disability including excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain on nonweight-bearing, swelling, disturbance on locomotion, interference with standing, and lack of endurance.  There was no additional functional loss due to flare-ups and no surgical scar that was painful or unstable or had a total area equal to or greater than 39 square centimeters (six square inches).  It was noted the Veteran used a walker regularly as a normal mode of locomotion, although occasional locomotion by other methods may be possible, and that it was used for both foot and ankle pain.  

The examiner also noted that imaging studies revealed changes along the superior-medial aspect of the talus possibly representing early subchondral cystic change or possible early signs of avascular necrosis, and that early signs of avascular necrosis may correlate with the Veteran's higher level of pain and disability.  The reported functional impacts of the disorder on his ability to perform any type of occupational task included the inability to walk or stand for more than 10 minutes, climb stairs, or walk on uneven surfaces.  It was noted he had to sit in the shower due to pain and that he had missed an additional month of work over the past year due to foot pain. 

Based upon the evidence of record, the Board finds that the Veteran's service-connected bilateral pes planus disability prior to September 18, 2009, and for the period from December 01, 2009, was manifested by no more than a severe bilateral flatfoot impairment.  The assigned 30 percent schedular rating under diagnostic code 5276 is warranted for severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A higher schedular rating for bilateral pes planus requires evidence of pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and symptoms not improved by orthopedic shoes or appliances.  Such manifestations were not manifest upon VA examination in December 2011.  Subsequent evidence including a January 2012 VA medical statement noted bilateral foot conditions were considered to be permanent and would not improve with further nonsurgical treatment.  However, the criteria for a higher schedular rating were not demonstrated for bilateral pes planus with plantar fasciitis prior to his February 10, 2015, VA examination.  Effective from that date, the Veteran was granted an increased 50 percent rating which is the maximum schedular rating available under diagnostic code 5276.

The Board has considered whether any other diagnostic codes are appropriate in this case.  Under Diagnostic Code 5284, separate ratings for each foot (as opposed to a bilateral condition) are contemplated.  However, Diagnostic Code 5284 applies to "other" foot injuries.  The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet App. 333, 337   (June 25, 2015).  The Court held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.  Copeland at 338.  

Service connection is in effect for only the specific condition of pes planus.  There are no other service-connected foot injuries other than the arthritis of the right ankle.  The Court has also held specifically that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy.  See Copeland at 338, citing Suttmann v. Brown, 5 Vet.App. 127, 134   (1993); 38 C.F.R. §§ 4.20 , 4.27.  Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the only appropriate code for rating the disability.

There is also no indication that any arthritis associated with the service-connected disability has resulted in symptoms that can be distinguished from those attributable to the assigned rating.  Additionally, there is no evidence that hallux valgus to either the right or left foot is manifest either by post-operative with resection of the metatarsal head or severe hallux valgus that is equivalent to amputation of the great toe for which a separate compensable rating could be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The current service-connected disability is adequately evaluated under the criteria for pes planus under diagnostic code 5276.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board acknowledges that the Veteran, his spouse, and his USPS manager are competent to report symptoms of a foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to identify a specific level of disability nor to diagnose additional or secondary disabilities.  Such competent evidence concerning the nature and extent of the Veteran's service-connected foot disability has been provided by VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations and is the basis for the award of alternative separate ratings in this case.  Although the Veteran has complained of more severely disabling foot problems, there is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for any higher schedular ratings.


ORDER

Entitlement to a schedular rating in excess of 30 percent for bilateral pes planus prior to September 18, 2009, and for the period from December 1, 2009, to February 10, 2015, and in excess of 50 percent for bilateral pes planus with plantar fasciitis after February 10, 2015, is denied.


REMAND

As noted in the Introduction section above, the Board finds the issue of entitlement to an extra-schedular rating has been reasonably raised by the Veteran.  In determining whether such consideration is required, there must be an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If such an exceptional or unusual disability picture exists, VA must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the collective impact of multiple disabilities in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

A February 2015 VA examination included diagnoses of bilateral pes planus, bilateral plantar fasciitis, and degenerative arthritis to the feet.  The examiner found these disorders impacted the Veteran's ability to perform occupational tasks including an inability to walk or stand for more than 10 minutes and to climb stairs or walk on uneven surfaces.  It was noted he had to sit while showering due to pain and that he had missed a month of work due to foot pain.  An associated examination report for his service-connected right ankle disability noted he used a wheeled walker, that he had difficulty walking for more than five minutes, and that he had difficulty sitting and kneeling.  He had estimated he missed a month of work due to ankle pain in additional to the month lost due to foot pain.  

The evidence shows the Veteran is currently employed with the USPS and that he has changed jobs with some employer-provided work accommodations; however, that there is no supporting evidence that he missed two months of work due to his foot and ankle pain during the year period prior to February 2015.  In fact, a September 2015 VA treatment report noted he had not been seen by the podiatry service for a couple of years.  The absence of any specific treatment during this period is found to be inconsistent with his report of having missed a significant number of days from work due to his service-connected foot disability.  Therefore, the Veteran should be requested to provided additional information in support of his claim that his service-connected disability or disabilities have resulted in a marked interference with employment.  Up-to-date VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Request that the Veteran provide additional information in support of his claim that his service-connected pes planus disability (or combined service-connected disabilities) has resulted in a marked interference with employment.

3.  Thereafter, the AOJ should address whether a referral for extra-schedular rating consideration for service-connected disabilities including bilateral pes planus with plantar fasciitis is warranted, as well as, any additional issues perfected for appellate review.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


